DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/984,522 filed on 8/4/2020 which is a continuation of application 14/871,213 filed on 9/30/2015.
The preliminary amendment filed on 10/7/2020 has been entered.
Claim 1 has been amended.
New claims 2-20 have been added.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
With respect to claims 6 and 15, the specification does not support “wherein if a chunk is not found in the one or more manifests of previous backup data sets and the one or more manifests of subsequent backup data sets, it is not a candidate chunk.”  The specification, especially paragraphs 20 and 46 actually discloses that in that case, it is a candidate chunk.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 15 both specify that the chunk is NOT a candidate chunk if it is not found within the one or more manifests of previous backup data sets and the one or more manifests of subsequent backup data sets.  However, parent claims 1 and 12 specify that in those cases, the chunk IS a candidate chunk.  These are directly contradictorily, and therefore claims 6 and 15 do IS a candidate chunk in the situations set forth in claims 6 and 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-5, 7-14, 16-20 are allowed.
Claims 6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Akirav et al. (US 2014/0089269) discloses determining a backed up files that are expired, the individual extents and blocks of the expired files are determined are removed and the reference counts of the storage blocks that are no longer needed are decremented, and when a reference count reaches zero the block is reused in figure 4 and paragraphs 31-33.
Patterson (US 8,745,003) discloses reverting a current snapshot to a prior snapshot, where the fingerprints in the current snapshot are compared with the prior snapshot.  The ones not in the prior snapshot are identified and deleted.  Figure 9, column 10, line 57-column 11, line 8.
Arnaudov et al. (US 2015/0026132) discloses deleting a hash based snapshot and decrementing the reference count of the hash data blocks that have been deleted in figure 5 and paragraphs 51-52.
Butt (US 2017/0046093) discloses at a predetermined time interval, determining if a number of tags ready for deletion (reference counters with a value of zero) are above a threshold in a backup file.  When they are, deleting the corresponding chunks of data that have a reference counter value of zero and decrementing the tag associated with the chunk, paragraphs 25-30.
With respect to independent claim 1, the prior art does not teach or suggest, “determining if the each chuck is a candidate chunk for removal by comparing the fingerprint of each chunk against one or more manifests of previous backup data sets and one or more manifests of subsequent backup data sets, wherein if the fingerprint for the each chunk is not found within the one or more manifests of previous backup data sets and one or more manifests of subsequent backup data sets, the chunk is a candidate chunk,” in the context of the claims.
With respect to independent claim 12, the prior art does not teach or suggest, “for each chunk of data to be removed: referencing and comparing the fingerprint of each chunk to one or more manifests of previous backup data sets and one or more manifests of subsequent backup data sets, to determine if the chunk is found within the one or more manifests of previous backup data sets and one or more manifests of subsequent backup data sets, labeling the chunk as a candidate chunk if it is not found within the one or more manifests of previous backup data sets and one or more manifests of subsequent backup data sets,” in the context of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138